DETAILED ACTION
This Office Action is in response to the amendment filed on 12/31/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Applicant’s election without traverse of the group I invention, species 1 (reading on Fig. 3, claims 1 - 4 and 7 - 15) in the reply filed on 12/31/2020 is acknowledged. Accordingly, claims 5 - 6 and 16 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4, 7, 11 - 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 6,002,171) in view of Fritz et al. (US 6,949,404 B1).

With regard to claim 1, Desai discloses a semiconductor package system, comprising: 
a semiconductor package, as shown in Fig. 1F, comprising: 
at least one semiconductor device 100 having a first side (top side) and a second side (bottom side); 
a substrate 106 having a first side (top side) and a second side (bottom side), 
wherein: 
the second side of the at least one semiconductor device is positioned adjacent to the first 
at least one stiffener element 110/112 provided adjacent to the semiconductor package (col. 2, line 50 and col. 3, line 5), 
the at least one stiffener element includes at least two metal elements 110 and 112 joined together.  
Desai fails to show the at least two metal elements 110 and 112 having different coefficients of thermal expansion.
Fritz discloses a lid (stiffener) 212 comprising two metal elements having different coefficients of thermal expansion (Fritz col. 7, line 40, Fig. 2).
Fritz teaches that such structure can constrain the bowing of the package and reduce the bowing trend (Fritz col. 8, line 9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Fritz’s teachings with the invention of Desai to constrain the bowing of the package.
With regard to claim 2, Fritz discloses the at least one stiffener element 212 is constructed based on a determined warpage of the semiconductor package during an assembly process involving elevated temperatures (Fritz col. 8, line 66).
With regard to claim 3, Desai discloses the at least one stiffener element 110 is further constructed based on a determined direction the semiconductor package deforms during the assembly process involving elevated temperatures (Desai col. 2, line 50). 
With regard to claim 4, Desai discloses the at least one stiffener element 110/112 is attached to the first side of the substrate 106 covering the at least one semiconductor device 100
With regard to claim 7, Fritz discloses the at least two metal elements 212 includes at least two metals (Fritz col. 7, line 40).  
With regard to claim 11, Desai discloses a device, as shown in Fig. 1F, comprising: 
a circuit board having a first side and a second side (col. 3, line 17); 
a semiconductor package system provided on the first side of the circuit board, the semiconductor package system including: 
a semiconductor package including: 
at least one semiconductor device 100 having a first side (upper) and a second side (lower); 
a substrate 106 having a first side and a second side, 
wherein: 
the second side of the at least one semiconductor device is positioned on the first side of the substrate; 
at least one stiffener element 110/112 provided on the semiconductor package, 
the at least one stiffener element includes at least two metal elements joined together.  
Desai fails to show the at least two metal elements 110 and 112 having different coefficients of thermal expansion.
Fritz discloses a lid (stiffener) 212 comprising two metal elements having different coefficients of thermal expansion (see the comments stated above in paragraphs 6 - 8, with respect to claim 1, which is considered repeated here).
With regard to claim 12, Fritz discloses the at least one stiffener element 212
With regard to claim 13, Desai discloses the at least one stiffener element 110 is further constructed based on a determined direction the semiconductor package deforms during the assembly process involving elevated temperatures (Desai col. 2, line 50).  
With regard to claim 15, Desai discloses the at least one stiffener element 110/112 is attached to the first side of the substrate 106 covering the at least one semiconductor device 100 and the substrate (Desai Fig. 1F).
Claims 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Desai and Fritz, further in view of Yoo et al. (US 2019/0115270 A1).

With regard to claim 8, Desai and Fritz fail to show the at least two metal elements includes at least two metal alloys.  
Yoo discloses that stiffeners using to control the warpage of semiconductor device assembly and/or warpage of a component of the semiconductor device assembly at elevated temperatures can be various materials including metal alloys according to the desired package and components of the package (Yoo 0043).
Since metal stiffeners or metal alloy stiffeners are known in the art as functional equivalents for controlling warpage of the assembly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted metal alloy stiffeners for the metal stiffeners in assemblies of Desai and Fritz. The substitution would have resulted in the predictable result of inducing strain to the channel region. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regard to claim 9, Yoo discloses the at least two metal elements includes a combination of at least a metal and a metal alloy (see the comments stated above in paragraphs .  
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Desai and Fritz, further in view of Stroszynski (US 3,660,190 A).

With regard to claims 10 and 14, Fritz discloses the at least two metal elements are joined together (Fritz col. 7, line 40).
He fails to show the method of joining the at least two metal elements.
Stroszynski discloses adhesion for bonding metal layers firmly is known in the art (Stroszynski col. 1, line 68).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use bond the at least two metal elements by adhesion.  KSR Int’l Co. v. Teleflex Inc. 550 U.S.__, 82 USPQ2d 1385 (Supreme Court 2007).
The expression “by friction, friction welding, brazing, soldering, sintering, adhesive bonding or fastening” is taken to be a product by process limitation and is given no patentable weight.  A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983);  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972);  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process.  See also MPEP 2113.  Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
Note that Applicant has burden of proof in such cases as the above case law makes clear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        February 9, 2021